DETAILED ACTION

Location of Application
The location of the subject application has changed.  The subject application is now located in Workgroup 1630, Art Unit 1634, and has been docketed to Primary Examiner Bradley L. Sisson.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The shading in Figure(s) 3, 4A, 4B, 5B, and 6B is not in compliance with 37 CFR 1.84(m) as it relates to the use of black.  Note:  “Solid black shading areas are not permitted, except when used to represent bar graphs or color.”
The margins are not of proper size in Figure(s) 1 – 7C.  See 37 CFR 1.84(g).
In Figure(s) 1 – 7C the reference characters, sheet numbers, and view numbers are not all oriented in the same direction so as to avoid having to rotate the sheet.  See 37 CFR 1.84(p)(1).
The numbering of the sheets of drawings bearing FIG(s). 1 – 7C is not in compliance with all aspects of 37 CFR 1.84(t).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities: At page 92 of the disclosure one finds a paragraph that has been numbered twice. See screen-captured image below.

    PNG
    media_image1.png
    169
    881
    media_image1.png
    Greyscale

The use of the terms TRITON X-100, TWEEN 20 and NONIDET P-40 (NP-40), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  See, for example, page 52, paragraphs [0154] and [0156].
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.

Election/Restrictions
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 November 2021.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of barcodes" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is confusing as to just what, if anything, is different between “a nuclei-binding reagent” and a “barcode”.  As seen in claim 1, at lines 7-10:
wherein the nuclei-isolation composition comprises a nuclei-binding reagent, wherein the nuclei-binding reagent comprises a nuclei indexing oligonucleotide, wherein the nuclei indexing oligonucleotide comprises a nuclei indexing sequence, and wherein the nuclei-binding reagent is capable of specifically binding to one or more components of a nucleus[.]

In claim 1, at lines 15-18, one sees the following limitation: 
each of the plurality of barcodes comprises a molecular label sequence and a target-binding region, and wherein the molecular label sequences of at least two barcodes of the plurality of barcodes comprise different sequences[.]

As evidenced above, it appears that the “nuclei  binding reagent” can be the same as the “barcodes” as each comprises a target-binding region and each comprises an identifying nucleotide sequence, all of which is simply a nucleotide sequence.

Claim 1 is confusing as to just how one is to extrapolate “the number of each of the plurality of targets in the plurality of cells using the molecular label sequences of the plurality of barcodes in the sequencing data” when there need be but only 2 barcodes used that have different sequences, yet there can be a limitless number of different barcodes that comprise “a molecular label sequence and a target-binding region”.

Claims 2-9 and 12-20, which depend from claim 1, fail to overcome these issues and are similarly rejected. 

Claim 9 is indefinite with respect to how “the plurality of barcodes is associated with thee nucleus-isolation particle.”  (Emphasis added)

Claim 14 is indefinite with respect to how “the organelles-binding reagent is associated with a second epitope”. (Emphasis added)

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is the sole independent claim that is both pending and under consideration.  
As presently worded, claim 1 is to a “method for determining the numbers of targets in a plurality of cells”, which, as seen in dependent claim 20, fairly encompasses any tissue sample.
Applicant, at page 90, paragraph [0249], asserts:
The sample can include a tissue, a cell monolayer, fixed cells, a tissue section, or any combination thereof. The sample can include a biological sample, a clinical sample, an environmental sample, a biological fluid, a tissue, or a cell from a subject. The sample can be obtained from a human, a mammal, a dog, a rat, a mouse, a fish, a fly, a worm, a plant, a fungus, a bacterium, a virus, a vertebrate, or an invertebrate.  (Emphasis added)

The fact that the sample can be that from a plant, e.g., a tree, has been construed as encompassing samples where the cells comprise a cell wall.  The fact that the plant cells can be that which goes to form a “tissue” has been construed as encompassing wood from a tree of any thickness.
A review of the claims and the as-filed disclosure, including Example 1 and Example 2, found at pages 95 and 106, respectively, fails to find where applicant has set forth a reproducible method of identifying the “numbers of targets in a plurality of cells” wherein said cells can be that found in wood from a tree.  
It is well recognized that plant cells comprise a cell wall, and that such is exterior to the cytoplasmic membrane, which is exterior to the nuclear membrane.  The claimed method does not recite any step whereby one has disrupted the cell wall, much less do so in a controlled manner such that the organelles found in the cytoplasm, which is also protected by the cytoplasmic membrane  can be subsequently and selectively disrupted so that organelles of interest can be isolated, as is claimed in claims 12-19. 
As seen in claim 1, at lines 11-14, the method requires “barcoding” of both the “nuclei indexing oligonucleotides” and the “plurality of target in the plurality of nuclei”.  As stated therein:
barcoding the nuclei indexing oligonucleotides using the plurality of barcodes to generate a plurality of barcoded nuclei indexing oligonucleotides; [and]

barcoding a plurality of targets in the plurality of nuclei using a plurality of barcodes to generate a plurality of barcoded targets[.]

It stands to reason that if the cell wall has not been disrupted or removed, then one would not be able to effect the requisite barcoding of the plurality of targets.  
Likewise, the method of claim 12, and claims 13-19 which depend therefrom, requires one to first perform the step of “lysing the plasma membrane of the plurality of cells”.  It stands to reason that if one were to somehow disrupt the plasma membrane of a plant cell, with the cell wall still present and intact, one would not be able to effect the depletion of “one or more organelles of the plurality of cells using an organelles-capture composition”.
In addition to the above-identified issues, is it also noted that claim 1 culminated with the step of “estimating the number of each of the plurality of targets in the plurality of cells using the molecular label sequences of the plurality of barcodes in the sequencing data.”  As set forth in claim 1, 
barcoding a plurality of targets in the plurality of nuclei using a plurality of barcodes to generate a plurality of barcoded targets, 
wherein each of the plurality of barcodes comprises a molecular label sequence and a target-binding region, and 
wherein the molecular label sequences of at least two barcodes of the plurality of barcodes comprise different sequences[.]  (Emphasis added)

As presently worded, there need only be two “molecular label sequence” present for an infinite number of different barcodes.  It is noted that the claimed method does not require that for each version of a “target-binding region” the “molecular label” be different.  As a consequence, it stands to reason that different targets may be bound by different barcodes, but that one would not be able to distinguish one from the other when there are more than two targets.  Such has a direct and negative impact on one being able to “determin[e] the numbers of targets in a plurality of cells”.
It is also noted that the claimed method does not require any labeled reagent that is not bound to a target be removed prior to one performing the step of “obtaining sequencing information of the plurality of barcoded targets”.  As a consequence, any and all labeled molecules introduced would still be present and detectable, and indistinguished from those molecules that are labeled and bound to target molecules, which includes organelles.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.



Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0171749 A1 (Alocilja et al.)
US 20100298152 A1 (Brown et al.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634